ALD-289                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1910
                                      ___________

                            DERRICK LAKEITH BROWN,
                                    Appellant

                                            v.

                          WARDEN BRIAN A. BLEDSOE
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 12-cv-00301)
                    District Judge: Honorable Richard P. Conaboy
                     ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 20, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges

                            (Opinion filed: October 3, 2012 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

       Derrick L. Brown appeals pro se from an order of the United States District Court

for the Middle District of Pennsylvania dismissing his habeas petition filed pursuant to 28

U.S.C. § 2241. For the following reasons, we will summarily affirm.
       Brown was found guilty by a jury in the United States District Court for the

Western District of Tennessee of various drug and firearms offenses. In 2008, he was

sentenced to 387 months of imprisonment. His conviction and sentence were affirmed on

direct appeal. Thereafter, Brown was transferred to the United States Penitentiary in

Lewisburg, Pennsylvania. Brown continued to challenge his conviction and sentence,

filing at least three petitions pursuant to 28 U.S.C. § 2241 in the Middle District of

Pennsylvania. The District Court dismissed those petitions, effectively holding that

Brown failed to show that the remedy provided under 28 U.S.C. § 2255 was inadequate

or ineffective. See Brown v. Bledsoe, M.D. Pa. Civ. No. 09-01436 (order entered Nov.

10, 2009), affirmed, No. 09-4487, 367 F. App’x 294 (3d Cir. Feb. 22, 2010) (not

precedential); Brown v. Bledsoe, M.D. Pa. Civ. No. 09-02258 (order entered Nov. 23,

2009), affirmed, No. 09-4493, 366 F. App’x 326 (3d Cir. Feb. 22, 2010) (not

precedential); Brown v. United States, M.D. Pa. Civ. No. 10-1210 (order entered June 18,

2010), affirmed, No. 10-2895, 413 F. App’x 514 (3d Cir. Jan. 27, 2011) (not

precedential).

       In February 2012, Brown filed the instant § 2241 petition, stating that he is

“challenging my unlawful and illegal confinement,” and seeking to be released “from an

over-turned unconstitutional conviction and sentence.” The District Court dismissed the

petition, again concluding that Brown failed to demonstrate that a motion under 28

U.S.C. § 2255 would be “inadequate or ineffective” to test the legality of his detention.

Brown appealed.
                                              2
       We have jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291, and our

review of the District Court’s dismissal of Brown’s § 2241 petition is plenary. Cradle v.

U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). Summary affirmance is proper

when “it clearly appears that no substantial question is presented or that subsequent

precedent or a change in circumstances warrants such action.” 3d Cir. I.O.P. 10.6.

       A motion filed under 28 U.S.C. § 2255 in the sentencing court is the presumptive

means for a federal prisoner to challenge the validity of a conviction or sentence. See

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). A petitioner can seek relief

under § 2241 only if the remedy provided by § 2255 is inadequate or ineffective to test

the legality of his detention. In re Dorsainvil, 119 F.3d 245, 249-51 (3d Cir. 1997). A

§ 2255 motion is not “inadequate or ineffective” merely because the petitioner cannot

meet the stringent gatekeeping requirements of § 2255, Okereke, 307 F.3d at 120, or

because the sentencing court does not grant relief, Cradle v. United States ex rel. Miner,

290 F.3d 536, 539 (3d Cir. 2002) (per curiam). Rather, the “safety valve” provided under

§ 2255 is extremely narrow and has been held to apply in unusual situations, such as

those in which a prisoner has had no prior opportunity to challenge his conviction for a

crime later deemed to be non-criminal by an intervening change in law. Okereke, 307

F.3d at 120 (citing In re Dorsainvil, 119 F.3d at 251). We agree with the District Court

that Brown’s situation is not the rare one rendering § 2255 inadequate or ineffective.

Indeed, Brown’s challenge to his allegedly “unconstitutional conviction and sentence” is

properly considered under § 2255. See United States v. Eakman, 378 F.3d 294, 297 (3d
                                             3
Cir. 2004) (explaining that a prisoner attacking the validity of his sentence must proceed

under § 2255).

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm the District Court’s

judgment.




                                             4